ACCEPTED
                                                                                 04-15-00078-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                            3/23/2015 1:05:44 PM
                                                                                   KEITH HOTTLE
                                                                                          CLERK


                              No. 04-15-00078-CV
                                                                FILED IN
                                                         4th COURT OF APPEALS
   In the Court of Appeals for the                        SAN ANTONIO, TEXAS
                                                         3/23/2015 1:05:44 PM
  Fourth Court of Appeals District                         KEITH E. HOTTLE
                                                                 Clerk
          San Antonio, Texas
                                 BRIAN FREEMAN,
                                      Appellant,

                                         v.

                      NEWFIELD EXPLORATION COMPANY,
                                      Appellee.



      ON APPEAL FROM THE 452ND JUDICIAL DISTRICT COURT OF EDWARDS COUNTY, TEXAS


                 APPELLANT'S UNOPPOSED MOTION TO DISMISS



TO THE HONORABLE COURT OF APPEALS:

        NOW COMES Brian Freeman ("Freeman"), appellant in the above-

referenced case, and respectfully files this motion seeking voluntary dismissal of

this appeal pursuant to Rule 42.1(a)(l) of the Texas Rules of Appellate Procedure.

Appellant no longer desires to pursue this appeal and dismissal will not prevent

any other party from seeking relief to which it would otherwise be entitled. See

TEX.R.APP.P. 42.1(a)(l).




5515701.5
            Lloyd Muennink, counsel for appellant, has conferred with James M. Truss,

 counsel for appellee, regarding the merits of this motion. Appellee does not

 oppose the relief requested herein.

        WHEREFORE, PREMISES CONSIDERED, Brian Freeman respectfully

 requests that the Court grant this motion and dismiss this appeal.

                                             Respectfully submitted,



                                            Lloyd A. Muenn^nlc
                                            (512)478-6623 Telephone
                                            (512) 478-6626 Facsimile
                                            State Bar No. 14629000
                                            lloydmuennink@shcglobal.net

                                            Attorney for Appellant Brian Freeman




5515701.5
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Appellant's
 Unopposed Motion to Dismiss has been forwarded to all counsel ajid parties of
 record, listed below, by e-mail, on this the 4& day of ^/^^/C^j         , 2015.

        James M. Truss                         jmtruss@coxsmith, com
        David Vanderhider                       dvanderhider@coxsmith. com
        Benjamin Robertson                      brobertsondalcoxsmith. com
        112 E. Pecan Street, Suite 1800
        San Antonio, Texas 78205
        Tel: (210) 554-5500
        Fax: (210) 226-8395

        Attorneys for Appellee Newfield Exploration Company




                                          10
5515701.5